     Case 2:19-cv-04340-GMS Document 138 Filed 09/13/21 Page 1 of 10



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Victoria Terrazas, et al.,                      No. CV-19-04340-PHX-GMS
10                  Plaintiffs,                      ORDER
11   v.
12   Carla Vista Sober Living LLC, et al.,
13                  Defendants.
14
15
16         Before the Court are Defendants’ Motion for Summary Judgment or in the

17   Alternative, for Partial Summary Judgment, (Doc. 114), and Plaintiffs’ Combined
18   (1) Response to Defendants’ Motion for Summary Judgment, and (2) Cross-Motion for

19   Partial Summary Judgment, (Doc. 125). The Court held oral argument on the motions on

20   August 20, 2021. For the following reasons, both motions are denied.
21                                       BACKGROUND
22         Defendants Carla Vista Sober Living LLC, Gonzalo Ardavin, Alisa Ardavin, and

23   Tom Fay (collectively “Defendants”) own and operate residence homes which provide a

24   structured environment for recovering addicts to transition out of primary addiction

25   treatment. Plaintiffs are ten former employees who were employed as “House Managers”

26   at Defendants’ homes. Plaintiffs assert that, as House Managers, they were not paid in
27   accordance with FLSA minimum requirements.
28         House Managers worked for Defendants’ “Legacy” program, which was designed
     Case 2:19-cv-04340-GMS Document 138 Filed 09/13/21 Page 2 of 10



 1   to provide support for addicts who had already completed primary treatment. (Doc. 115-1
 2   at 3.) Clients in Defendants’ homes followed a daily schedule which included time to wake
 3   up, eat, and leave the residence for intensive outpatient treatment. (Docs. 115-3 at 3; 116
 4   at 2.) House Managers oversaw this schedule and were responsible for transporting
 5   residents to and from their intensive outpatient treatment. Id. In the afternoons, residents
 6   held meetings and ate dinner. Id. To hold the position, House Managers were required to
 7   have a valid driver’s license and be certified in CPR. (Docs. 116-7 at 4; 126-2 at 56.) They
 8   worked a rotating schedule where they worked three consecutive days one week and four
 9   consecutive days the next. (Docs. 115 at 3; 126 at 3.)
10           In 2018, the Department of Labor (“DOL”) conducted an investigation of the
11   Legacy program and the payment of House Managers. See (Doc. 115-16.) When the DOL
12   shared its findings with Defendants, they agreed that they were not in compliance. (Doc.
13   116-1 at 3–4.) Defendants assert, however, that they “reluctantly” agreed with the findings
14   because they did not believe they could continue operating without doing so. Id.
15   Defendants assert that it also began dismantling the Legacy program in 2018 because it
16   was no longer “a viable program.” Id.
17           Both Plaintiffs and Defendants now move for summary judgment.
18                                         DISCUSSION
19      I.      Legal Standard
20           The purpose of summary judgment is “to isolate and dispose of factually
21   unsupported claims.” Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary
22   judgment is appropriate if the evidence, viewed in the light most favorable to the
23   nonmoving party, shows “that there is no genuine dispute as to any material fact and the
24   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Only disputes
25   over facts that might affect the outcome of the suit will preclude the entry of summary
26   judgment, and the disputed evidence must be “such that a reasonable jury could return a
27   verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
28   (1986).


                                                -2-
     Case 2:19-cv-04340-GMS Document 138 Filed 09/13/21 Page 3 of 10



 1            “[A] party seeking summary judgment always bears the initial responsibility of
 2   informing the district court of the basis for its motion, and identifying those portions of
 3   [the record] which it believes demonstrate the absence of a genuine issue of material fact.”
 4   Celotex, 477 U.S. at 323. Parties opposing summary judgment are required to “cit[e] to
 5   particular parts of materials in the record” establishing a genuine dispute or “show[ ] that
 6   the materials cited do not establish the absence . . . of a genuine dispute.” Fed. R. Civ. P.
 7   56(c)(1). A district court has no independent duty “to scour the record in search of a
 8   genuine issue of triable fact[.]” Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996).
 9   “[W]hen simultaneous cross-motions for summary judgment on the same claim are before
10   the court, the court must consider the appropriate evidentiary material identified and
11   submitted in support of both motions, and in opposition to both motions, before ruling on
12   each of them.” Fair Hous. Council of Riverside Cty., Inc. v. Riverside Two, 249 F.3d 1132,
13   1134 (9th Cir. 2001).
14      II.      Analysis
15               A. FLSA Claims
16            The FLSA establishes uniform national minimum standards for various working
17   conditions, including wages and hours, in businesses covered by its provisions. It is a
18   remedial statute that is “to be liberally construed to apply to the furthest reaches consistent
19   with Congressional direction.” Biggs v. Wilson, 1 F.3d 1537, 1539 (9th Cir. 1993); see also
20   29 C.F.R. § 779.101 (“An employer who claims an exemption under the Act has the burden
21   of showing that it applies.”).
22                  1. The Scope of FLSA Coverage
23            The FLSA applies on an individual basis to employees “engaged in commerce or in
24   the production of goods for commerce” and on an enterprise-wide basis to all employees
25   “employed in an enterprise engaged in commerce or in the production of goods for
26   commerce.” 29 U.S.C. §§ 206(a), 207(a)(1). Enterprise coverage applies to three types of
27   businesses: (1) businesses with more than $500,000 in gross sales and employees
28   “handling, selling, or otherwise working on goods or materials that have been moved in or


                                                  -3-
     Case 2:19-cv-04340-GMS Document 138 Filed 09/13/21 Page 4 of 10



 1   produced for commerce”; (2) businesses that are “engaged in the operation of a hospital,
 2   an institution primarily engaged in care of the sick, the aged, the mentally ill or defective
 3   who reside on the premises of such institution”; and (3) businesses whose activities are that
 4   of a public agency.1 29 U.S.C. § 203(s)(1). “Although the determination of ‘enterprise
 5   coverage’ under the FLSA is a question of law, it must be resolved on the facts of each
 6   case.” Probert v. Fam. Centered Servs. of Alaska, Inc., No. 4:07-CV-0030-RRB, 2008 WL
 7   11337211, at *4 (D. Alaska Sept. 12, 2008) (citing Donovan v. Weber, 723 F.2d 1388,
 8   1392 (8th Cir. 1984)).
 9          Pursuant to 29 U.S.C. § 203(s)(1)(A), a business is an enterprise engaged in
10   commerce when it (1) “has employees engaged in commerce or in the production of goods
11   for commerce, or that has employees handling, selling, or otherwise working on goods or
12   materials that have been moved in or produced for commerce by any person” and (2) has
13   an “annual gross volume of sales made or business done” of $500,000 or more. 29 U.S.C.
14   § 203(s)(1)(A). The parties do not dispute that Defendants’ income meets the statutory
15   requirement; therefore, only the first requirement for enterprise coverage is at issue here.
16          The definition of “enterprise engaged in commerce” specifically states that an
17   enterprise’s employees are engaged in commerce if they handle, sell, or work on goods that
18   were moved in commerce “by any person.” 29 U.S.C. § 203(s)(1)(A)(i). Courts in the Ninth
19   Circuit have adhered to this broad definition. See, e.g., Balce v. Lucky Chances, Inc.,
20   No. C 07-01090 JSW, 2008 WL 564792, at *3 (N.D. Cal. Feb. 28, 2008) (holding that
21   evidence a restaurant sells imported beer is sufficient to create a question of fact as to
22   whether employees handle or sell goods that have moved in interstate commerce). The
23   scope of enterprise coverage under the FLSA thus includes businesses engaged in purely
24   intrastate activities if their employees handle goods that have moved in interstate
25   1
       Although Defendants assert this requirement is jurisdictional, courts have held that
     enterprise coverage is not a jurisdictional requirement, but rather an element of an FLSA
26   claim. See Velasco v. Elliot, No. 18-CV-03191-VKD, 2018 WL 6069009, at *3 (N.D. Cal.
     Nov. 20, 2018); Jiang v. Lee’s Happy House, No. 07–CV–03606–RS, 2007 U.S. Dist.
27   LEXIS 80861, at *6–7 (N.D. Cal. Oct. 23, 2007); see also Arbaugh v. Y&H Corp., 546
     U.S. 500, 515 (2006) (“[W]hen Congress does not rank a statutory limitation on coverage
28   as jurisdictional, courts should treat the restriction as nonjurisdictional in character.”).


                                                 -4-
     Case 2:19-cv-04340-GMS Document 138 Filed 09/13/21 Page 5 of 10



 1   commerce. Donovan v. Scoles, 652 F.2d 16, 18 (9th Cir. 1981). The Act “imposes no
 2   requirement that the goods have a present involvement in interstate commerce when they
 3   are handled or sold.” Id. at 18. Instead, the statute covers “all employees within the stream
 4   of commerce of such goods, even if their own participation remains purely intrastate.” Id.
 5   at 18–19.
 6          Here, there is evidence that Defendants’ employees handled, sold, or otherwise
 7   worked on goods moved in or produced for commerce. Specifically, a DOL audit report
 8   found Defendants within the scope of the FLSA because their employees used Bic pens
 9   and Dell computers, both goods that have moved in commerce. (Doc. 115-16 at 6.) At oral
10   argument, Defendants did not dispute that their employees used these goods, asserting
11   instead that the use was insufficient because it did not relate to Defendants’ business
12   purpose. Defendants conceded they lacked legal authority for this proposed limitation.
13   Because the DOL report is evidence that Defendants interacted with goods that have moved
14   in commerce, Defendant is properly subject to the FLSA.
15                 2. Statute of Limitations
16          Under the FLSA, the length of the statute of limitations turns on whether the
17   employer’s breach was willful. 29 U.S.C. § 255(a). If an employer commits a “willful
18   violation,” the statute of limitations is three years, but for all other cases, the limitations
19   period is two years. Id. With this two-tiered approach, “Congress intended to draw a
20   significant distinction between ordinary violations and willful violations.” McLaughlin v.
21   Richland Shoe Co., 486 U.S. 128, 132 (1988).
22          An employer’s conduct is willful if it “either knew or showed reckless disregard for
23   the matter of whether its conduct was prohibited by the statute.” Richland Shoe Co., 486
24   U.S. at 133; Alvarez v. IBP, Inc., 339 F.3d 894, 909 (9th Cir. 2003). Mere negligence is not
25   willfulness, and a “good-faith but incorrect assumption” that conduct complies with the
26   FLSA does not trigger the three-year limitations period. Richland Shoe Co., 486 U.S. at
27   133. In fact, an employer does not act willfully unless it is reckless, even if the employer
28   is unreasonable in determining its FLSA obligations. Id. at 135 n.13.


                                                  -5-
     Case 2:19-cv-04340-GMS Document 138 Filed 09/13/21 Page 6 of 10



 1          Reckless disregard includes “failure to make adequate inquiry into whether conduct
 2   is in compliance” with the FLSA, 5 C.F.R. § 551.104, and an employer thus acts willfully
 3   by “disregard[ing] the very ‘possibility’ that it was violating the statute.” Alvarez, 339 F.3d
 4   at 908–09. The Court, however, will not “presume that conduct was willful in the absence
 5   of evidence.” Id. at 909. “Whether or not a violation of the FLSA was willful is a question
 6   of fact properly submitted to a jury” so long as there is a genuine issue of material fact.
 7   Huss v. City of Huntington Beach, 317 F. Supp. 2d 1151, 1160–61 (C.D. Cal. 2000) (citing
 8   Brinkman v. Dep’t of Corr., 21 F.3d 370, 373 (10th Cir. 1994)); see also Acosta v. Zhao
 9   Zeng Hong, 704 F. App’x 661, 664 (9th Cir. 2017) (“Ultimately, the jury concluded . . .
10   that Appellants’ violations were willful and not made in good faith.”).
11          Here, reasonable juries could disagree on whether Defendants’ conduct was willful.
12   On the one hand, Defendants had no prior history of audits or noncompliance, and Mr.
13   Controne avows that he never received any complaints from contractors regarding their
14   rate of pay. (Docs. 116-15; 116-18 at 3.) Yet there is also evidence that Alisa and Gonzalo
15   Ardavin operated a prior construction business where they employed both W-2 employees
16   and independent contractors. (Doc. 116-17.) Further, Defendant Carla Vista Sober Living
17   has employed W-2 employees and has previously paid House Managers hourly wages.
18   (Doc. 116-2.) These facts demonstrate that there is a genuine issue of material fact as to
19   whether Defendants acted willfully; summary judgment in favor of either party is denied.
20                 3. Employees or Independent Contractors
21          For FLSA protections to attach, Defendants must be “employers” and Plaintiffs
22   must be “employees” under the Act. “Courts have adopted an expansive interpretation of
23   the definitions of ‘employer’ and ‘employee’ under the FLSA, in order to effectuate the
24   broad remedial purposes of the Act.” Real v. Driscoll Strawberry Assocs., Inc., 603 F.2d
25   748, 754 (9th Cir. 1979).
26          While employees are covered under the FLSA and entitled to the protections the
27   FLSA provides, independent contractors are not. When classifying an individual as an
28   employee or independent contractor, “[e]conomic realities, not contractual labels


                                                  -6-
     Case 2:19-cv-04340-GMS Document 138 Filed 09/13/21 Page 7 of 10



 1   determine employment status for the remedial purposes of the FLSA.” Id. at 755. As
 2   explained in Real,
 3
            The courts have identified a number of factors which may be useful in
 4          distinguishing employees from independent contractors for purposes of
            social legislation such as the FLSA. Some of those factors are:
 5
                    1) the degree of the alleged employer's right to control the manner in
 6                     which the work is to be performed;
                    2) the alleged employee's opportunity for profit or loss depending
 7
                       upon his managerial skill;
 8                  3) the alleged employee's investment in equipment or materials
                       required for his task, or his employment of helpers;
 9                  4) whether the service rendered requires a special skill;
10                  5) the degree of permanence of the working relationship; and
                    6) whether the service rendered is an integral part of the alleged
11                     employer's business.
12   Id. at 754.
13          This inquiry is a mixed question of law and fact. The determination of “the nature
14   of the employees’ duties is a question of fact, and the application of the FLSA to those
15   duties is a question of law.” Ballaris v. Wacker Siltronic Corp., 370 F.3d 901, 910 (9th Cir.
16   2004); see Real, 603 F.2d at 755 (“Upon examining the record in light of these standards,
17   we conclude that the district court erred in ruling that the appellants failed to raise genuine
18   issues of fact as to whether they are ‘employees’ . . . under the FLSA.”). When the record
19   contains evidence that supports contradictory findings regarding the nature of an
20   employee’s work, an inquiry into the facts must be made. Bothell v. Phase Metrics, Inc.,
21   299 F.3d 1120, 1128 (9th Cir. 2002).
22          Here, although the parties acknowledge the economic realities test in their briefing,
23   neither provides any explanation for how their proffered facts affect an analysis under the
24   test. Rather, both parties list facts, primarily taken verbatim from their corresponding
25   statements of facts, which they conclude establish a genuine issue of material fact or lack
26   thereof. The Court declines to analyze these facts under the test for the first time on the
27   parties’ behalf. Because Plaintiffs do not undertake to explain why, as a matter of law, the
28   Reed factors establish that they were employees, they have not met their burden of


                                                  -7-
     Case 2:19-cv-04340-GMS Document 138 Filed 09/13/21 Page 8 of 10



 1   demonstrating they are entitled to summary judgment on this ground. See Ruiz v. Affinity
 2   Logistics Corp., No. 05CV2125 R (CAB), 2006 WL 3712942, at *2 (S.D. Cal. Nov. 9,
 3   2006). To the contrary, Defendants’ list of controverting facts establishes that a genuine
 4   dispute of material facts remains as to the nature of Plaintiffs’ work. Defendants dispute,
 5   for example, the number of hours that Plaintiff’s worked during their shifts, whether house
 6   managers were bound by the group home’s “Activity Schedule,” whether House Managers
 7   were required to wear a uniform, and whether House Managers were required to complete
 8   I-9 employment forms. (Doc. 127 at 9–10.). The contested nature of these facts establishes
 9   that a genuine issue of material fact remains.
10                 4. FLSA Retaliation Claim
11          “The FLSA’s anti-retaliation clause is designed to ensure that employees are not
12   compelled to risk their jobs in order to assert their wage and hour rights under the Act.”
13   Lambert v. Ackerley, 180 F.3d 997, 1004 (9th Cir. 1999). Accordingly, the FLSA makes it
14   “unlawful for any person to discharge or in any other manner discriminate against any
15   employee because such employee has filed any complaint or instituted or caused to be
16   instituted any proceeding under or related to” the Act. 29 U.S.C. § 215(a)(3).
17          To establish a prima facie case of retaliation, a plaintiff must show (1) he engaged
18   in activity protected by the FLSA; (2) the defendant took an adverse employment action;
19   and (3) there was a causal link between the protected activity and the adverse action. Peak
20   v. Forever Living Prod. Int’l Inc., No. CV-11-00903-PHX-SRB, 2013 WL 12198834, at
21   *9 (D. Ariz. Aug. 26, 2013). “The causal link can be inferred from circumstantial evidence
22   such as the employer’s knowledge of the protected activities and the proximity in time
23   between the protected activity and the adverse action.” Dawson v. Entek Int’l, 630 F.3d
24   928, 936 (9th Cir. 2011). If a plaintiff establishes a prima facie case of retaliation, the
25   burden shifts to the defendant to provide a legitimate, nonretaliatory reason for the adverse
26   employment action. See Spata v. Smith’s Food & Drug Ctrs., Inc., 253 F. App’x 648, 649
27   (9th Cir. 2007) (applying the McDonnell Douglas burden-shifting framework to FLSA
28   retaliation claims). If the defendant provides such a reason, the burden shifts back to the


                                                 -8-
     Case 2:19-cv-04340-GMS Document 138 Filed 09/13/21 Page 9 of 10



 1   plaintiff to show the proffered reason is pretextual. Id.
 2          Neither party has successfully moved for summary judgment on Plaintiff Cook’s
 3   retaliation claim. Defendants do not raise retaliation in their Motion. Instead, for the first
 4   time in reply, they declare that they are entitled to summary judgment on Plaintiff’s
 5   retaliation claim because “Plaintiffs fail to present clear and convincing admissible
 6   evidence that Cook’s service was discharged for retaliatory reasons.” (Doc. 127 at 13.)
 7   Plaintiffs raise retaliation in an argument which appears only to claim that there is a genuine
 8   issue of material fact.
 9          Regardless of whether either party has successfully raised the issue, however, a
10   genuine dispute of material fact remains as to Plaintiff Cook’s retaliation claim. There is
11   evidence that Plaintiff Cook (1) engaged in protected FLSA activity by requesting higher
12   wages and additional compensation for overtime; and (2) was terminated approximately
13   two months after his complaints. See (Doc. 126-2.) Further, the timing of the termination
14   is sufficient evidence of a causal link between the protected activity and the adverse action
15   to create a genuine issue of material fact. Dawson, 630 F.3d at 936. Defendants do not
16   provide a legitimate, nonretaliatory reason for the adverse employment action. Although
17   their contradictory evidence may indeed undermine Plaintiffs’ prima facie case, it does not
18   establish a nonretaliatory reason for Plaintiff Cook’s termination. The controverting facts
19   merely prove that a genuine issue of material fact remains. Thus, to the extent that any
20   party seeks summary judgment on Plaintiff Cook’s retaliation claim, the Motions are
21   denied.
22              B. Plaintiffs’ State Law Claims
23          Although Plaintiffs assert that Defendants are not entitled to summary judgment on
24   their state law claims because they were employees rather than independent contractors,
25   Defendants do not seek summary judgment on Plaintiffs’ state law claims. In fact, as no
26   party has properly sought judgement on state law claims, to the extent either party seeks
27   summary judgment in their responsive briefing, their motions are denied. As discussed
28   above, because the parties dispute facts such as the nature and intensity of the Plaintiffs’


                                                  -9-
     Case 2:19-cv-04340-GMS Document 138 Filed 09/13/21 Page 10 of 10



 1   “fireman schedule” and the employment forms Plaintiffs completed, there is a genuine
 2   issue of fact as to whether Plaintiffs were employees or independent contractors.
 3                                       CONCLUSION
 4         For the reasons set forth above, both parties’ motions are denied.
 5         IT IS THEREFORE ORDERED that Defendants’ Motion for Summary
 6   Judgment or in the Alternative, for Partial Summary Judgment, (Doc. 114), is DENIED.
 7         IT IS FURTHER ORDERED that Plaintiffs’ Combined (1) Response to
 8   Defendants’ Motion for Summary Judgment, and (2) Cross-Motion for Partial Summary
 9   Judgment, (Doc. 125), is DENIED.
10         Dated this 13th day of September, 2021.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 10 -
